303 S.W.3d 633 (2010)
Deborah MURPHY, Petitioner/Respondent,
v.
Thomas MURPHY, Respondent/Appellant.
No. ED 92622.
Missouri Court of Appeals, Eastern District, Division Four.
February 23, 2010.
Crystal L. Blacketer, St. Charles, MO, for appellant.
Sally I. Slipian, St. Louis, MO, for respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Thomas Murphy appeals from the trial court's Judgment of Modification, which required him to pay child support to Deborah Murphy for the care of the parties' minor children. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court's decision is supported by substantial evidence and does not erroneously declare the law, Hern v. Hern., 173 S.W.3d 653, 655 (Mo.App. E.D.2005), and is not an abuse of discretion, Garner v. Garner, 973 S.W.2d 513, 514 (Mo.App. E.D.1998). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2009).